DETAILED ACTION
Response to Arguments
After reviewing the applicant’s argument, the Examiner concluded that the structure of the claimed electronic apparatus is clearly distinct from the structure disclosed by Yi  et al. (US 2006/110109 A1) in particular in claims 1 and 18, a bare die microchip comprising a semi-conductor wafer level assembly; at least one pad disposed on the bare die microchip; at least one mechanical locating feature disposed on the pad using self aligning attachment means.

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Kristi Halloran on 05/04/2022.
             The application has been amended as follows: 
           
3.         (Currently Amended).
           Claim 1,  An assembly comprising: a bare die microchip comprising a semi-conductor wafer level assembly; at least one pad disposed on the bare die microchip; at least one mechanical locating feature disposed on the pad using self aligning attachment means; and at least one component disposed in a position in the assembly, wherein the at least one mechanical locating feature constrains the position in the assembly of the at least one component.
           
Allowable Subject Matter
4.        Claims 1-2, 5-8 and 10-23 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An assembly comprising: a bare die microchip comprising a semi-conductor wafer level assembly; at least one pad disposed on the bare die microchip; at least one mechanical locating feature disposed on the pad using self aligning attachment means; and at least one component disposed in a position in the assembly,” as recited claim 1, “A method of fabricating an assembly, the method comprising: disposing an attachment material on at least one pad on a bare die microchip; disposing at least one locating feature on a respective one of the at least one pads using the attachment material, wherein the at least one locating feature is configured to act as a mechanical locating feature for components; and disposing at least one component in a position on a substrate, comprising constraining the position of the at least one component by the at least one locating feature.” as recited claim 18.
            Claims 2, 5-8, 10-17 and 19-23 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848